Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest the method of treating cancer by administration of the inventive pharmaceutical composition, or the method of manufacturing the claimed pharmaceutical composition.
Zhang et al (Asian Pacific Journal of Cancer Prevention, 2015, Vol. 16, pp. 1487-1494) teach adoptive immunotherapy for small cell lung cancer comprising the administration of expanded activated  autologous lymphocytes by culturing of PBMC of patients with Il-2 and anti-CD3 antibody  to produce ~6 X 109 cells/100ml (page 1488, first paragraph under “Materials and Methods”) having the phenotype of ~13% CD3+CD4+, 61% CD3+CD8+,  ~ 11% CD45RA+ and 91.87 CD45RO+ after culture and expansion (Table 2, “After”).  Zhang et al do not teach the incubation of the PBMCs with one or more epitopes of hTERT, NY-ESO1, MAGE-A3, WT1 or EBV and Il-2, Il-7, Il-15 or Il-21, followed by the isolation of T cells expressing both CD8 and 4-1BB prior to the expansion of the isolated cells with the CD3 and Il-2, wherein 90% of the isolated cells are CD8 T cells of which 80% are CD45RO expressing cells or 20% or less are CD45RA expressing cells.  Calcedo et al (PNAS, 2017, Vol. 114, pp. 1655-1659) teach that CD27+CD45RO+ was indicative of central memory T cells and CD27-CD45RO+ was indicative of effector memory T cells in peptide stimulated CD4+ cells (page 1656, second column, second paragraph), whereas CD27-CD45RO- was indicative of effector T cell phenotype in peptide stimulated CD8 T cells (page 1656, second column, first paragraph).  Calcedo et al teach that the response to an immunodominant epitope peptide is dominated by effector CD8 cells with a cytotoxic profile (page 1656, second column, third paragraph, lines 10-13).  One of skill in the art would reasonably conclude that the cytotoxic profile is the CD27-CD45RO- phenotype of Calcedo et al indicative of effector T cells.  Watts et al (U.S. 2004/0209363) teach that 4-1BB was found to be inducible on both CD45RO and CD45RA subsets of both CD4 and CD8 T cells  (paragraph [0227]) and that stimulation with 4-1BB ligand in conjunction with anti-CD3 provides an effective method for expanding functional CD4 T cells and CD8 T cells with cytotoxic activity (paragraph [0228]) rather than a memory phenotype.  Thus, the desirability of a high percentage of CD8 T cells having a memory phenotype rather than an effector phenotype is not taught or suggested in the art to be critical in a pharmaceutical composition for the treatment of cancer.  
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643